151 Ga. App. 541 (1979)
260 S.E.2d 412
WEST POINT PEPPERELL, INC.
v.
PAYNE.
58446.
Court of Appeals of Georgia.
Submitted September 11, 1979.
Decided September 26, 1979.
James B. Hiers, Jr., for appellant.
Maurice M. Sponcler, Jr., for appellee.
QUILLIAN, Presiding Judge.
This is an appeal from a judgment of the superior court which affirmed an award of the State Board of Workers' Compensation.
The question for determination on the change in condition hearing was whether the claimant was disabled as a result of an injury which arose out of and in the course of her employment.
There was medical testimony of two doctors in regard to the claimant's condition. However, the award is completely silent as to this testimony. As was stated in Liberty Mut. Ins. Co. v. Nobles, 147 Ga. App. 81, 82 (248 SE2d 160): "While the board was not bound to accept the opinions of Dr. Lyle they were bound to consider his testimony. In American Mut. Liab. Ins. Co. v. Williams, 133 Ga. App. 257 (211 SE2d 193) where this court was uncertain whether certain evidence had been considered the case was remanded to the board for further consideration."
In the case sub judice, there being doubt as to whether the medical testimony was considered, this case *542 is reversed with direction that it be remanded to the board for further consideration.
Judgment reversed with direction. Smith and Birdsong, JJ., concur.